internal_revenue_service number release date index number department of the treasury washington dc re person to contact telephone number refer reply to cc psi 4-plr-105410-02 date april legend decedent spouse trust date date date date month year dear this is in response to your submission of date on behalf of decedent's_estate in which you request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code on date decedent and spouse as trustors and trustees executed trust trust was funded with community_property of decedent and spouse decedent died testate on date survived by spouse and three adult children at decedent’s death no property of the estate passed under decedent’s will sec_4 of trust provides that upon the death of decedent trustee is to divide trust into a survivor’s trust a marital trust and a decedent’s trust the survivor’s plr-105410-02 trust is to funded with all of surviving trustor’s separate_property and cash or other_property equal in value to surviving trustor’s interest in the community_property held or received by trust the marital trust is to be funded with a pecuniary amount which is the minimum dollar amount if any necessary as a marital_deduction to eliminate or to reduce to the extent possible any federal estate_tax at the death of the deceased trustor the decedent’s trust is to consist of the remaining share of trust not allocated to survivor’s trust or marital trust sec_4 of trust provides that trustee is to distribute the entire net_income of the survivor’s trust to or for the benefit of the surviving trustor for his or her lifetime in quarterly or more frequent installments and so much of the principal of survivor’s trust as the surviving trustor requests in writing sec_4 provides that the surviving trustor is to have the unlimited power to determine the manner in which the principal and any undistributed_income of the survivor’s trust is to be distributed at his or her death under sec_4 trustee is to distribute the entire net_income of the marital trust to or for the benefit of the surviving trustor for his or her life in quarterly or more frequent installments and so much of principal as trustee deems necessary needed for the surviving trustor’s health or support in his or her accustomed manner of living on the death of the surviving trustor the corpus of the marital trust is to be distributed as directed in sec_5 of trust to or for the benefit of the trustors’ issue sec_4 of trust provides that if the property of decedent’s trust is insufficient to fully utilize deceased trustor’s gst_exemption remaining unallocated at the date of death of the deceased trustor and if the property of marital trust is more than sufficient to fully utilize the deceased trustor’s remaining gst_exemption after any allocation to decedent’s trust marital trust is to be divided and established as two trusts in accordance with section to permit the gst reverse_qtip_election to be made with respect to one of these trusts the exempt marital trust the exempt marital trust is to be funded with the amount equivalent to the remaining gst_exemption of the deceased trustor trustee is to have the discretion to select the assets to be allocated between the two trusts but such assets as are selected shall be considered to satisfy the necessary amounts on the basis of their net fair_market_value on the date or dates of such allocation section of trust provides that after making any division into separate shares required by trust trustee is to divide any trust created by trust into two further shares an exempt trust and a non-exempt trust the exempt trust is to consist of all property that is exempt from the application of the federal generation-skipping_transfer_tax by reason of allocation of generation-skipping_transfer_exemption ie property that has a zero inclusion_ratio the non-exempt trust is to consist of the balance of the property allocable to that trust the executor of decedent’s estate engaged the services of a certified_public_accountant to prepare form_706 after obtaining an extension of six months the executor timely filed form_706 on date on schedule m of form_706 the executor plr-105410-02 made an election under sec_2056 to treat the entire value of marital trust as qualified_terminable_interest_property qtip schedule r of form_706 was not filed with the return an estate_tax closing letter was received by the executor on date in month of year in connection with the allocation of assets to marital trust and survivor’s trust it was noticed by trustee’s attorneys and accountants that schedule r had not been filed with the return it is represented that because of lifetime gifts of decedent under the funding formula contained in trust decedent’s trust was not funded it is further represented that decedent’s unused gst_exemption at the time of her death totaled dollar_figure and the amount passing to the marital trust under sec_4 exceeded that amount accordingly under sec_4 the marital trust was divided into an exempt marital trust and a non-exempt marital trust trustee requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a reverse_qtip_election under sec_2652 with respect to the exempt marital trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent's gross_estate plr-105410-02 sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of subchapter_b a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as the of time of the distribution concerned sec_2642 provides that any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor sec_2652 provides that for gst purposes the transferor_of_property is the decedent in whose gross_estate the property is included thus in the case of property subject_to a qtip_election that is subsequently includible in the surviving spouse's gross_estate under sec_2044 the surviving_spouse would become the transferor plr-105410-02 of the property for gst purposes however sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made in this case we conclude that the standards of and have been satisfied consequently an extension of time for filing a supplemental form_706 to make a reverse_qtip_election under sec_2652 with respect to the exempt marital trust is granted until days after the date of this letter in this case under the facts presented where the automatic allocation rules will result in a zero inclusion_ratio with respect the exempt marital trust the reverse_qtip_election will result in a deemed_allocation of decedent’s unused gst_exemption under sec_2632 the allocation will be effective as of the date of decedent’s death provided the estate_tax_value of the property passing to the trust equals decedent’s unused gst_exemption the exempt marital trust will have an inclusion_ratio of zero except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-105410-02 a copy of this letter should be forwarded to the cincinnati service_center a copy is included for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosure copy of letter copy for sec_6110 purposes cc
